Citation Nr: 1223811	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO. 12-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder. 

2. Entitlement to service connection for a bilateral hip/pelvis disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Air Force from October 1951 to July 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2012, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board has recharacterized the original service connection claim on appeal into two separate service connection issues. The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007). The Court further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Based on the Veteran's description of his disabilities throughout the appeal (see e.g., February 2012 VA Form 9), the Board has recharacterized the issue on appeal as two separate service connection issues, as set forth on the title page.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

There is probative medical and lay evidence of record establishing that the Veteran has chronic lumbar spine and bilateral hip/pelvis conditions that began during his military service. 


CONCLUSIONS OF LAW

1. The Veteran has a lumbar spine disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The Veteran has a bilateral hip/pelvis disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in November 2009. In any event, since the Board is granting the service connection claims, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claims

The Veteran dates the onset of his lumbar spine and bilateral hip/pelvis conditions to the time of his military service. He states during service he sustained two separate injuries to the back in October 1952 and January 1955, which caused his current "chronic" conditions. For the first injury, he fell from a truck in October 1952, injuring his back and hips. He was initially hospitalized for 26 days and treated for over 2 months. For the second injury, he injured his back while skiing in January 1955. He reported continuing back problems at separation. He states that post-service, aside from intermittent back pain in 1958 and 1959 while building a home, the Veteran did not experience back or hip pain until the late 1990s or early 2000s. That is, he does not allege continuous back and hip symptomatology since service. See October 2009 claim; May 2012 hearing testimony; February 2012 VA Form 9; March 2010 VA examination.  

Upon review of the evidence of record, the Board grants the appeal for service connection for lumbar spine and bilateral hip/pelvis disabilities. The evidence not only demonstrates the Veteran had chronic lumbar spine and bilateral hip/pelvis conditions during service, but also that he has the same chronic conditions post-service. There is also probative medical nexus evidence linking his current chronic lumbar spine and bilateral hip/pelvis conditions with his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Id. Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). See also 38 C.F.R. § 3.303(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. Private X-rays dated in January 2010 reveal "severe" arthritis of both hips. In September 2010, the Veteran underwent right hip replacement surgery. Private treatment reports of Dr. J.J.K., MD., dated from January 2010 to March 2010 diagnose lumbar spine degenerative disc disease and spinal stenosis. Thus, these records demonstrate medical evidence of current lumbar spine and bilateral hip/pelvis conditions. The remaining question is whether these conditions are related to the Veteran's military service. 

Service treatment records (STRs) are replete with complaints, treatment, and diagnoses of a lumbar spine disorder and bilateral hip/pelvis pain. Multiple STRs dated in October 1952 assess a lumbosacral strain after the Veteran sustained a low back injury after falling three feet from the back of a truck. A trapezius muscle strain was documented. STRs indicate the injury occurred in the line of duty. X-rays of the lumbar spine were negative for a fracture. The Veteran continued to receive physical therapy and treatment in November 1952 and December 1952 for back pain. A January 1953 STR assesses a "chronic" backache. A February 1953 Report of Medical History and Examination discusses insomnia related to back pain since the earlier injury. A March 1953 STR diagnoses a "chronic" lumbosacral strain. A hospitalization period of 27 days was documented. 

STRs dated in January 1955 and February 1955 note lumbar pain and shoulder pain after the Veteran sustained a second injury in a skiing accident. A January 1955 X-ray mentions low back pain for three years duration following the first October 1952 injury. The back pain reoccurred again after the second January 1955 accident. The Veteran was treated for back pain radiating to his pelvis and hips as well in April 1955, although X-rays of the hips were normal. An April 1955 STR remarks that the back pain and radiation to the hips and pelvis is "long-standing." A May 1955 STR reflects three massage treatments for low back pain. The Veteran also underwent heat treatment. At the June 1955 separation examination, occasional back pain treated with heat and a back brace was documented. A diagnosis of "herniation of nucleus pulposus" was noted due to the October 1952 in-service injury. 

Such continuous complaints and treatment in service reflects more than an "isolated" finding of lumbar spine and bilateral hip/pelvis conditions, thereby revealing chronic conditions requiring repeated treatment. 38 C.F.R. § 3.303(b). The Veteran is also competent to report symptoms of lumbar spine and bilateral hip/pelvis pain during and after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2) . 

Post-service, aside from intermittent back pain in 1958 and 1959 while building a home, the Veteran states he did not experience back or hip pain until the late 1990s or early 2000s. That is, he does not allege continuous back and hip symptomatology since service. See May 2012 hearing testimony at pages 9-10, 15; March 2010 VA examination. Regardless, under VA regulation, continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. See 38 C.F.R.§ 3.303(b). Here, chronic lumbar spine and hip problems were assessed during service. 

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. In the present case, the Veteran's current "severe" arthritis of both hips, lumbar spine degenerative disc disease, and spinal stenosis are chronic conditions. It is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994). Also, there is no probative evidence of an intercurrent post-service injury. At the hearing, the Veteran denied any other post-service back injuries or any employment that would have caused back problems. See hearing testimony at pages 13-15. A January 2008 report of Dr. J.J.K. also reflects that the back and hip pain began "without any specific inciting event" post-service. 

Most importantly, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current lumbar spine and bilateral hip/pelvis conditions and the confirmed in-service treatment. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). In October 2009, a private chiropractor opined that the Veteran has current lumbar spine and hip arthritis as the result of his military injuries. The chiropractor assessed that degenerative changes in the lumbar spine and hips are "consistent" with the original in-service injury. 

It appears that this opinion was based on the Veteran's reported history, and not a review of the claims folder including STRs.  However, the Veteran's reported history was credible. One of the factors for assessing the probative value of a medical opinion is the physician's access to the claims file. Prejean v. West, 13 Vet. 444, 448-9 (2000). A review of the claims folder is significant so that the opinions provided are based on the correct facts. Owens v. Brown, 7 Vet. App. 429, 433 (1995). But a lack of review of a VA claims file does not render a medical opinion incompetent. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Rather, the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion. Id. The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran). The Veteran's reported history of the in-service injury was accurate. 

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board has also considered the report of the March 2010 VA examiner who opined that the Veteran's current back and pelvis problems were not related to his in-service back injury. The examiner noted that the Veteran did not have any back problems for many years after service. Although this examination was based on a review of the claims folder and provides evidence against the service connection claims, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves, 524 F.3d at 1309-1310.

Given the Veteran's current medical diagnosis of arthritis of both hips, lumbar spine degenerative disc disease, and spinal stenosis, and his clinical history of treatment for similar chronic symptoms and disorders during service, the evidence establishes chronic lumbar spine and hip conditions that began during his military service. Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a lumbar spine disorder and bilateral hip/pelvis disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is granted. 

Service connection for a bilateral hip/pelvis disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


